Matter of Zyaire C. (2018 NY Slip Op 07357)





Matter of Zyaire C.


2018 NY Slip Op 07357


Decided on November 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Gische, Tom, JJ.


7537

[*1]In re Zyaire C., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Qian Julie Wang of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about January 5, 2017, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, and placed him on level three probation a period of 18 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's credibility determinations. Appellant's intent to commit robbery could be readily inferred from his acts of displaying a knife and threatening to cut the victim unless he surrendered his bicycle.
Probation was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]), in light of the seriousness of the offense, the unfavorable factors in appellant's background, and the very limited period of supervision that would have been provided by an adjournment in contemplation of dismissal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2018
CLERK